Centra, J.P., and Feradotto, J.
(dissenting).
We respectfully dissent. As properly noted by the majority, “[a] jury finding that a party was negligent but that such negligence was not a proximate cause of the accident is inconsistent and against the weight of the evidence only when the issues are so inextricably interwoven as to make it logically impossible to find negligence *1417without also finding proximate cause” (Skowronski v Mordino, 4 AD3d 782, 783 [2004] [internal quotation marks omitted]). Here, the evidence established that defendant was traveling on West Main Street and had the right-of-way at the intersection of West Main Street and Reynolds Street, while plaintiff was riding a motorized scooter on Reynolds Street and was attempting to cross West Main Street. Defendant testified at the bifurcated trial on liability that he was driving in the curb lane when a vehicle pulled out from Reynolds Street in front of his vehicle and that he swerved into the passing lane. That same vehicle then pulled into the passing lane, whereupon defendant crossed over the double yellow line to avoid colliding with the vehicle and instead collided with plaintiff, who was crossing West Main Street at that intersection. Defendant testified that he could not see plaintiffs scooter prior to the collision, and plaintiff testified that he saw defendant’s vehicle just prior to impact. The driver of the vehicle that had pulled onto West Main Street from Reynolds Street testified that he stopped in the curb lane on West Main Street to allow plaintiff to cross the street on his scooter, and he saw defendant’s vehicle speed past him and collide with the scooter in the opposite lane of traffic.
In our view, Supreme Court erred in granting plaintiffs motion to set aside the verdict as inconsistent and against the weight of the evidence. The jury was entitled to credit the testimony of defendant and thus was entitled to find that, while defendant was negligent in crossing the double yellow line, his negligence was not a proximate cause of the accident. Rather, based on the evidence before it, the jury was entitled to find that the accident was caused by the vehicle that swerved into defendant’s lane of travel and by plaintiffs failure to yield the right-of-way to defendant. We therefore conclude that the verdict was neither inconsistent nor against the weight of the evidence, i.e., the issue whether defendant was negligent was not “so inextricably interwoven as to make it logically impossible to find negligence without also finding proximate cause” (id.) see Hernandez v Baron, 248 AD2d 440 [1998]; see also Ellis v Borzilleri, 41 AD3d 1170, 1170-1171 [2007]; Inserro v Rochester Drug Coop., 258 AD2d 923, 923-924 [1999]; see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). We therefore would reverse the order, deny the motion, and reinstate the verdict. Present—Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.